UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
CARL PARKER, et al.,                )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                 Civil Action No. 17-2834 (PLF)
                                    )
UNITED STATES DEPARTMENT OF         )
AGRICULTURE,                        )
                                    )
            Defendant.              )
___________________________________ )


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that the government’s motion to dismiss the complaint for failure to

state a claim upon which relief can be granted [Dkt. No. 12] is GRANTED pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure; it is

               FURTHER ORDERED that the plaintiffs’ re-petition for mandamus action to

compel a formal hearing, the removal of a lien, or other review of the monitor’s decision denying

a formal hearing [Dkt. No. 13] is DENIED; it is

               FURTHER ORDERED that plaintiffs’ motion for discovery [Dkt. No. 20] is

DENIED as moot; and it is
                FURTHER ORDERED that this case is DISMISSED. The Clerk of Court is

directed to close this case.

                This is a final appealable order. See FED. R. APP. P. 4(a).

                SO ORDERED.


                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: September 11, 2019




                                                  2